DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the International Business Machines Corporation application filed with the Office on 13 June 2020.

Claims 1-20 are currently pending, and claims 1-12 have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted regarding the present application filed on 13 June 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.
	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "wherein sidewalls".  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the substrate".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Cheng (US 2019/0079048 A1; hereinafter, “Cheng”).

Regarding claim 1, Cheng discloses nanopore and a DNA sensor employing nanopore (Title; which reads upon the instantly claimed, “[a] nanopore structure”).  Cheng teaches a nanopore in an opening layer (10), wherein the opening layer may be silicon oxide ([0025]; which reads upon “an oxide shell surrounding a nanopore”).  Further, Cheng teaches the top and bottom openings of the nanopore have a larger diameter than the center of the nanopore ((L1+L1+W2) > W2; Figure 2; which reads on the limitation, “wherein openings on both ends of the nanopore having a diameter D1, and a center of the nanopore has a diameter D2, wherein D1>D2”).

Regarding claim 2, Cheng teaches the silicon oxide tapering inward to the center from both ends of the nanopore (Figure 2).

Regarding claim 3, Cheng teaches the opening layer (10), wherein the opening layer may be silicon oxide ([0025]).

Regarding claims 4 and 5, Cheng teaches a substrate (15), which may be a semiconductor on insulator ( SOI ) substrate, including silicon dioxide ([0021]).

Regarding claim 6, Cheng teaches an opening (including openings with widths of W1 and W3) in the substrate, which aligns with the nanopore (Figure 2).

Regarding claim 7, Cheng teaches a power supply (50) and an current meter (55) (Figure 7).

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a Korean Unexamined Patent Publication by Kim, et al. (KR 1020130143429 A; hereinafter, “Kim”; reference to machine translation into English).

Regarding claim 8, Kim discloses an ion device having vertical nano-channel and nanopore (Title; which reads upon the claimed, “[a] nanopore structure”).  Kim teaches the ion device (300) includes the first membrane (120b; reads on “a first film disposed on a substrate”) and the second membrane (130; reading on “a second film disposed on the first film”), wherein a vertical nanochannel is formed through said first and second membrane (125a; reading on “at least one pore extending through the first and the second film”) with organic polymer deposited dielectric material (127; Figure 3; 5th ¶, pg. 11; which reads on “a dielectric material disposed in the at least one pore”).  Kim further teaches a nanopore in the center of the organic polymer deposited dielectric material (Figure 3), wherein the top opening has a smaller diameter compared to the bottom opening (Figure 3; reading upon, “a nanopore at a center of the dielectric material in the at least one pore, wherein the top opening of the nanopore has a first diameter d1, and a bottom opening to the nanopore has a second diameter d2, wherein d2>d1”).

Regarding claim 9, Kim teaches the first membrane may be silicon oxide (4th ¶, pg. 7) and the second membrane may be silicon nitride (bridging ¶, pg. 7-8).

Regarding claim 10, Kim teaches a substrate (110, Figure 2), with a well present below the nanopore.  Kim further teaches another substrate (110a, Figure 6), with a well present above the nanopore.

Regarding claim 11, Kim teaches an electrolyte solution in a first and second chamber (162 and 164, Figure 2; 5th ¶), an electric signal part can apply an electric signal in the first electrode and the second electrode and it can be for example, the voltage source, and said electric signal part can receive an electric signal, for example, the current from the first electrode and the second electrode (2nd ¶, pg. 9).

Regarding claim 12, Kim teaches DNA in the solution (3rd ¶, pg. 9).


Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
12 July 2022